January 21, 2005


Mr. Jeffery T. Nobles
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd, Suite 2500
Houston, TX 77056-3000
Mr. Daryl L. Moore
Storey, Moore & McCally, P.C.
1005 Heights Boulevard
Houston, TX 77008

RE:   Case Number:  03-0195
      Court of Appeals Number:  09-01-00377-CV
      Trial Court Number:  E-162,276

Style:      U.S. SILICA COMPANY
      v.
      ESTATE OF DONALD TOMPKINS, RUBY L. TOMPKINS, DAWN MALDONADO, AND
      SHERRY LOPEZ

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the  above-referenced  cause.   (Justice  Green  not
sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |